FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 GRACIELA HERNANDEZ DE                             No. 11-72401
 MARTINEZ, AKA Graciela
 Hernandez Martinez,                               Agency No.
                                Petitioner,       A201-157-132

                     v.
                                                     OPINION
 ERIC H. HOLDER, JR., Attorney
 General,
                         Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

                  Submitted October 6, 2014*
                      Phoenix, Arizona

                     Filed October 24, 2014

      Before: Dorothy W. Nelson, Barry G. Silverman,
          and Milan D. Smith, Jr., Circuit Judges.

                       Per Curiam Opinion




  *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2            HERNANDEZ DE MARTINEZ V. HOLDER

                           SUMMARY**


                            Immigration

    The panel denied Graciela Hernandez de Martinez’s
petition for review of the Board of Immigration Appeals’
decision finding her statutorily ineligible for cancellation of
removal because her criminal impersonation conviction
constitutes a categorical crime involving moral turpitude.

    The panel held that petitioner’s conviction for criminal
impersonation by assuming a false identity with intent to
defraud, in violation of Arizona Revised Statutes § 13-
2006(A)(1), is categorically a crime involving moral
turpitude, because the statute explicitly requires proof of
fraudulent intent.


                             COUNSEL

Hugo F. Larios, Tempe, Arizona, for Petitioner.

Karen L. Melnik, United States Department of Justice, Civil
Division/Office of Immigration Litigation, Washington, D.C.
for Respondent.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
           HERNANDEZ DE MARTINEZ V. HOLDER                   3

                         OPINION

PER CURIAM:

    Graciela Hernandez de Martinez, a native and citizen of
Mexico, petitions for review of a final order of removal. The
Board of Immigration Appeals held that petitioner is
statutorily ineligible for cancellation of removal because her
conviction for criminal impersonation in violation of Arizona
Revised Statutes § 13-2006(A)(1) is categorically a crime
involving moral turpitude. We agree because the statute
explicitly requires proof of fraudulent intent.

    Petitioner, a native and citizen of Mexico, entered the
United States in 1999 without being admitted or paroled. On
March 18, 2011, petitioner pled guilty to and was convicted
of criminal impersonation in violation of A.R.S. § 13-
2006(A)(1). The statute reads as follows: “A person commits
criminal impersonation by . . . [a]ssuming a false identity
with the intent to defraud another.” Criminal impersonation
is a Class 6 felony. Petitioner was sentenced to one year of
probation.

    The subsequent notice to appear in immigration
proceedings alleged that petitioner was removable pursuant
to 8 U.S.C. § 1182(a)(6)(A)(i) for being present in the United
States without being admitted or paroled, and pursuant to
8 U.S.C. § 1182(a)(2)(A)(i)(I) for having committed a crime
involving moral turpitude. Petitioner admitted that she was
removable for having entered without inspection, but denied
having been convicted of a crime involving moral turpitude.
Such a conviction is not only another ground for removal,
8 U.S.C. § 1182(a)(2)(A)(i)(I), but renders an alien ineligible
for cancellation of removal. 8 U.S.C. § 1229b(b)(1)(C).
4          HERNANDEZ DE MARTINEZ V. HOLDER

Affirming the immigration judge, the Board held that
petitioner was ineligible for cancellation of removal, ruling
that criminal impersonation is categorically a crime involving
moral turpitude because A.R.S. § 13-2006(A)(1) explicitly
requires proof of “intent to defraud.”

    Although 8 U.S.C. § 1252(a)(2)(C) generally deprives
courts of jurisdiction to review final orders of removal against
aliens convicted of various offenses, we retain jurisdiction to
consider the purely legal question of whether petitioner’s
conviction involves moral turpitude. Marmolejo-Campos v.
Holder, 558 F.3d 903, 907 (9th Cir. 2009) (en banc); 8 U.S.C.
§ 1252(a)(2)(D).

    Petitioner argues that her conviction does not
categorically involve moral turpitude because she used a false
Social Security number only to obtain employment, not for
anything more nefarious. However, we have held that crimes
requiring proof of an “intent to defraud” necessarily involve
moral turpitude. Planes v. Holder, 652 F.3d 991, 997–98 (9th
Cir. 2011); Blanco v. Mukasey, 518 F.3d 714, 719 (9th Cir.
2008). Criminal impersonation is such a crime as it is
committed by “assuming a false identity with the intent to
defraud another.” A.R.S. § 13-2006(A)(1). Thus, the Board
did not err in ruling that petitioner is ineligible for
cancellation of removal under 8 U.S.C. § 1229b(b)(1)(C)
because she was convicted of a crime involving moral
turpitude.

    PETITION FOR REVIEW DENIED.